United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3767
                                  ___________

United States of America,               *
                                        *
            Appellee,                   *   Appeal from the United States
                                        *   District Court for the Western
      v.                                *   District of Missouri.
                                        *
Gregory D. Goodall,                     *        [UNPUBLISHED]
                                        *
            Appellant.                  *

                                  ___________

                             Submitted: November 15, 2005
                                Filed: March 31, 2006
                                 ___________

Before ARNOLD, BEAM, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      Gregory Goodall appeals his conviction for conspiracy to manufacture fifty
grams or more of methamphetamine, arguing that the district court erred by not
granting his motion for acquittal. We affirm.1

      Gregory Goodall was charged with conspiracy to manufacture fifty grams or
more of methamphetamine, possession of pseudoephedrine with intent to manufacture

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
methamphetamine, and possession of a stolen firearm. At the close of evidence,
Goodall moved for acquittal on all three counts, and the district court granted the
motion as to possession of a stolen firearm. The jury found Goodall guilty of the
other charges. Goodall appeals his conviction for conspiracy to manufacture fifty
grams or more of methamphetamine.

      Goodall challenges the sufficiency of the evidence following a jury verdict.
Thus, we view "'the evidence in the light most favorable to the government, resolving
evidentiary conflicts in favor of the government, and accepting all reasonable
inferences drawn from the evidence that support the jury's verdict.'" United States v.
Cook, 356 F.3d 913, 917 (8th Cir. 2004) (quoting United States v. Sanders, 341 F.3d
809, 815 (8th Cir. 2003)) . We reverse only if no reasonable jury could have found
Goodall guilty. Id. (citation omitted).

      To establish that Goodall conspired to manufacture methamphetamine, the
government must prove: (1) that there was a conspiracy, i.e., an agreement to
manufacture methamphetamine; (2) that Goodall knew of the conspiracy; and (3) that
Goodall intentionally joined the conspiracy. United States v. Espino, 317 F.3d 788,
792 (8th Cir. 2003) (citations omitted).

      At trial, the government offered sufficient physical evidence to prove that
methamphetamine-manufacturing activities were afoot at Goodall's residence. The
government showed that Goodall's trash, garage, and house contained drug
paraphernalia; liquid methamphetamine mixtures in different stages of manufacture;
methamphetamine residue; marijuana; two methamphetamine precursors–
pseudoephedrine and ephedrine; and the following items used to manufacture
methamphetamine: rubber gloves with unusual staining, coffee filters, pH testers,
empty pseudoephedrine bottles, a cloth diaper with pill binder, red phosphorous,
iodine, acetone, Red Devil lye, a scale commonly used to weigh narcotics, cat litter
to mask the odor, and gas line dryer.

                                         -2-
      Karen Parmely testified that Sandy, Goodall's girlfriend and cohabitant, helped
move methamphetamine equipment and chemicals to the shared residence in May
1999. Prior to May 1999, Parmely also performed a methamphetamine "cook" at
Goodall's house with him present and finished a "cook" there another time when he
was not present. She also stored equipment in the garage. Parmely also testified that
she was present at Goodall's house twice when David Caray made methamphetamine.
Parmely began recovering from her methamphetamine addiction on January 7, 2000,
and knew nothing of drug activities in 2000.

      David Caray testified that he went to Goodall's house in 1998 and
manufactured methamphetamine then. Sandy had given him permission to use the
residence, and Goodall supplied some acetone. Caray testified that a trunk of
methamphetamine-manufacturing equipment found in the garage in September 2000,
belonged to a man named P.D.

       Caray also testified that September 2000 "might have been about the time that
I hauled that other stuff over to his house from a previous cook." He explained that
he had been manufacturing methamphetamine at someone's else house. The person
who lived there was irate about what was going on, so Caray took his equipment to
Goodall's house. Caray testified that he had Goodall's permission.

      Given the large amounts of physical evidence found in Goodall's garage,
Parmely's testimony about her previous activities at Goodall's house, and Caray's
testimony that he took methamphetamine-manufacturing equipment to Goodall's
house in September 2000, we cannot say that the jury was unreasonable in concluding
that Goodall conspired to manufacture methamphetamine.

      For the foregoing reasons, we affirm.
                      ______________________________



                                        -3-